Citation Nr: 1625778	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for discogenic disease of the lumbar spine. 

2.  Entitlement to a separate disability rating in excess of 20 percent for left lower extremity radiculopathy. 

3.  Entitlement to a separate disability rating in excess of 20 percent for right lower extremity radiculopathy. 

4.  Entitlement to a disability rating in excess of 10 percent for right knee synovitis. 

5.  Entitlement to a disability rating in excess of 10 percent for a scar, residual of a right leg laceration. 

6.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss. 

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973, and from November 1973 to March 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDINGS OF FACT

1.  The Veteran's service-connected discogenic disease of the lumbar spine, is manifested by forward flexion of no more than 30 degrees but no unfavorable ankylosis. 


2.  The Veteran's service-connected left lower extremity radiculopathy is manifested by sharp, shooting pain of moderate severity traveling down his left leg. 

3.  The Veteran's service-connected right lower extremity radiculopathy is manifested by sharp, shooting pain of moderate severity traveling down his right leg. 

4.  The Veteran's right knee disorder is manifested by flexion limited to 90 degrees; extension limited to 15 degrees; restricted movement; weakness; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 

5.  Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for the issues of entitlement to a disability rating in excess of 10 percent for a scar as a residual of a right leg laceration, and entitlement to a compensable disability rating for bilateral sensorineural hearing loss.

6.  The evidence of record shows that his service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a separate disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5020-5257 (2015).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to a disability rating in excess of 10 percent for a scar, residual of a right leg laceration, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable disability rating for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for a total disability rating for compensation purposes based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Right Leg Scar and Bilateral Sensorineural Hearing Loss Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. During the March 2016 hearing before the Board, the Veteran requested that his appeal for the issues of entitlement to a disability rating in excess of 10 percent for a scar as a residual of a right leg laceration, and entitlement to a compensable disability rating for bilateral sensorineural hearing loss be withdrawn from appellate status.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issues of entitlement to a disability rating in excess of 10 percent for a scar as a residual of a right leg laceration and entitlement to a compensable disability rating for bilateral sensorineural hearing loss.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 

Low Back Disorder 

The Veteran filed a claim for an increased disability rating for his service connected low back disorder in July 2009.  The Veteran's lower back disability was originally rated as 60 percent disabling under the old diagnostic code for intervertebral disc syndrome which combined the evaluations for orthopedic and neurological impairments stemming from the same service-connected spine disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  In the most recent rating decision by the RO, the Veteran's low back disability was reevaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, whereby the RO apportioned a 40 percent rating for the lower back disorder and separate 20 percent ratings for right and left lower extremity radiculopathy.  Furthermore, the Board will evaluate the Veteran's service-connected low back disorder under Diagnostic Code 5243, as this applies to discogenic disease of the lumbar spine.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Low back disorders are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015).

Throughout the pendency of this appeal, the Veteran's low back disorder has been assigned a 40 percent rating pursuant to the General Rating Formula.  The General Rating Formula provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran's low back disorder is currently evaluated as 40 percent disabling.  The Board will evaluate the Veteran's low back disorder with consideration under both the General Rating Formula and the Formula for Rating IDVS to determine if there is any basis to increase the assigned rating.  

The Veteran was afforded a VA examination in August 2009 for the purpose of determining the functional impact of the Veteran's low back disorder.  During the examination he asserted that he injured his low back in 1971 while in service, when he was lifting a bomb and slipped and fell on his back with the bomb in his lap.  According to him, he did not report his back pain to a healthcare provider until six months after his separation from service, when he reported constant moderate low back pain.  He asserted that in the 12 months preceding the examination he missed six weeks of work because of the pain from his low back.  The physical examination revealed flexion of 0 to 84 degrees, extension of 0 to 38 degrees, left lateral flexion of 0 to 10 degrees, left lateral rotation of 0 to 11 degrees, right lateral flexion of 0 to 34 degrees, and right lateral rotation of 0 to 36 degrees.  A radiologic examination of the lower spine revealed slightly narrowed L5-S1 disc space and mild degenerative spurring of the vertebrae.  The examiner diagnosed discogenic disease of the lumbar spine, with left leg radiculopathy, and found that this disorder resulted in decreased mobility, problems with lifting and carrying, and pain. 

The Veteran was afforded another VA examination in February 2011 for the purpose of evaluating the functional impact of his low back disorder.  He reported that his back was in constant pain whenever he was walking, sitting, and supine.  He also reported stiffness and decreased range of motion on tilting and rotation of the low back.  The physical examination revealed flexion of 0 to 90 degrees, extension of 0 to 15 degrees, left lateral flexion of 0 to 10 degrees, left lateral rotation of 0 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  There was no ankylosis reported by the examiner.  After reviewing the record and the results of the physical examination, the examiner opined that the Veteran's subjective complaints of low back pain did not match the minimal/mild abnormalities found on x-ray and magnetic resonance imaging (MRI) scan and that the multiple inconsistencies on the physical examination indicated a non-organic condition.  The examiner went on to state that the Veteran's back disorder would not limit his ability to do moderately heavy work or daily activities. 

The Veteran was afforded yet another VA examination in January 2013 to evaluate the functional impact of his low back disorder.  He reported that he had pain and paresthesis radiating down both legs and that this constituted a worsening of symptoms since his low back was last evaluated.  The physical examination revealed flexion of 0 to 30 degrees, extension of 0 to 5 degrees, left lateral flexion of 0 to 25 degrees, left lateral rotation of 0 to 25 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  The examiner reported that the Veteran experienced less movement than normal, weakened movement, pain, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  In addition, the examiner found that the Veteran had guarding, which resulted in abnormal spinal contour.  

As for radiculopathy, the examiner found that the Veteran had moderate intermittent pain in the left lower extremity, moderate paresthesis in the right and left lower extremity, and moderate numbness in the right and left lower extremity.  The examiner indicated that there was involvement of the sciatic nerve and concluded that the radiculopathy was of moderate severity.  The examiner also found that the Veteran had intervertebral disc syndrome, but noted that he did not have any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  In summation, the examiner found that the Veteran could not sit for more than 15 minutes, could not lift more than 10 pounds, and could not drive for more than 30 minutes. 

VA treatment records dated from January 2011 to October 2015 show continued complaints of low back pain treated with prescription pain medication. 

During the March 2016 hearing before the Board, the Veteran testified that he experienced radiating pain down his left leg and extreme pain in his low back.  According to the Veteran, his low back pain negatively impacted his range of motion, and prevented him from standing, sitting, or walking for long periods of time.  He also testified that his low back pain made it difficult to drive long distances.  He reported that he had received prescription medication to treat his back pain and also received an epidural steroid injection. 

The Veteran's spouse submitted a statement dated in March 2016 in support of the Veteran's claim.  In that statement, she asserted that his back and knee disorders have resulted in his declining ability to carry out daily physical activities.  She also stated that the Veteran could not stand or sit for more than one hour at a time, and he could not lift anything that weighed over 20 pounds. 

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture does not reflect symptoms which meet the criteria for the assignment of a disability rating in excess of 40 percent.  At the August 2009 VA examination, the Veteran's low back had forward flexion to 84 degrees, with no changes due to pain or following repetitive motion.  At the February 2011 VA examination, the Veteran's low back had forward flexion to 90 degrees, with no changes due to pain or following repetitive motion.  At the January 2013 VA examination, forward flexion was to 30 degrees, with objective evidence of pain at 25 degrees, and on repetitive motion testing, forward flexion was to 20 degrees.  There is no evidence of unfavorable ankylosis of the spine during the pendency of the appeal.  Furthermore, although the January 2013 VA examination indicated that the Veteran had intervertebral disc syndrome, it was noted that he did not have an incapacitating episode due to intervertebral disc syndrome over the past 12 months, which is required for a compensable rating under the Rating Formula for IDVS.  See 38 C.F.R. § 4.71a.  Based on the Veteran's forward flexion of no more than 30 degrees and lack of unfavorable ankylosis, a 40 percent disability rating for his low back disorder is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.  

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of 40 percent.  During the entire appeal period, the Veteran acknowledged flare-ups, which were precipitated by standing or walking.  At times he stated his symptoms were so severe they limited his ability to drive, perform daily activities of living, and work and that symptoms were relieved by shifting his body after sitting or standing for a long period of time.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  The January 2013 VA examiner found that the Veteran's functional impairment included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Even accounting for limitations of the Veteran's range of motion of his spine, limitations on his ability to walk or stand for long periods, and reports of pain, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence of record does not show additional neurologic disorders associated with the Veteran's low back disorder that warrant a separate rating, other than the currently assigned ratings for bilateral lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected low back disorder varied to such an extent that a rating greater or less than 40 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Lower Extremity Radiculopathy

Separate evaluations are currently assigned for bilateral lower extremity radiculopathy, and a 20 percent disability rating has been assigned for each lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  This rating contemplates moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  The evidence of record demonstrates that the Veteran's symptoms of radiculopathy are wholly sensory and are manifested by sharp, shooting pain traveling down his lower legs.

The evidence demonstrates that the Veteran experienced symptoms of radiculopathy throughout the appeal.  While the Veteran's symptoms appear to have varied in severity during the appeal period, they were, at the very worst, moderate in severity.  Although there are times when staged ratings are appropriate, the Board finds that is not the case here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  While it is clear the Veteran's symptoms varied throughout the appeal period, and ebbed and flowed, a review of the record does not reveal any distinct time periods when the evidence reflects that staged ratings greater than what is currently28996945 assigned would be appropriate.  Accordingly, the Board finds the Veteran's bilateral lower extremity radiculopathy has been moderate throughout the appeal period and that a 20 percent disability rating for each lower extremity is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Extraschedular Rating

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture for the Veteran's low back disorder and associated radiculopathy is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's low back disorder is manifested by limitations of flexion and radiculopathy of the legs.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 40 percent for the low back and the separate 20 percent disability ratings for each lower extremity.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his low back disorder, with neurological manifestations, however, as the preponderance of the evidence is against disability ratings in excess of those assigned, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


Right Knee Disorder 

Service connection is in effect for right knee synovitis, associated with a laceration of the right knee, and a 10 percent evaluation has been assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5020-5257.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that a synovitis under Diagnostic Code 5020, is the service-connected disorder, and impairment of the knee due to recurrent subluxation or lateral instability, under Diagnostic Code 5257, is a residual condition. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight severity, while a 20 percent rating is assigned for moderate severity, and a 30 percent rating is assigned if the subluxation or lateral instability is severe.  38 C.F.R. § 4.71a. 

At the August 2009 VA examination, the Veteran reported that he first injured his right knee when he was involved in a motor vehicle accident in 1970 while in service.  Following that initial injury, the Veteran related that while still in service he experienced moderate to severe aching in the right knee and instability after doing physical work.  Subsequent to his separation from service, the Veteran continued to have symptoms of a right knee disorder including pain and instability that would become more pronounced after walking or driving for a long period of time.  According to the Veteran, he had flare-ups once or twice a month that would last for one to four days. 

After a physical examination, the August 2009 examiner found evidence of tenderness, pain, instability, and abnormal motion.  Right leg flexion of was 0 to 125 degrees and right knee extension was normal.  An x-ray examination revealed moderate degenerative arthritic changes.  The examiner diagnosed degenerative arthritis of the right knee and associated synovitis, and found that the disorder caused decreased mobility, pain, and difficulties with lifting and carrying. 

Following a physical examination, the February 2011 VA examiner found no evidence of instability, pain, stiffness, weakness, incoordination, dislocation or subluxation, or locking.  Right leg flexion was 0 to 140 degrees, and right knee extension was normal.  The examiner concluded that the right knee disorder did not have a functional impact on the Veteran's usual daily activities, and therefore found that it did not render him unable to secure and maintain substantially gainful employment. 

A new physical examination administered by the January 2013 VA examiner revealed right knee flexion of 0 to 90 degrees, and right knee extension from 0 to 15 degrees.  Following repetitive use, the right knee flexion was 0 to 85 degrees and the right knee extension was 0 to 20 degrees.  The examiner noted that the Veteran experienced less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Anterior and posterior instability was found to be abnormal.  No subluxation/dislocation was noted; however, frequent episodes of locking, pain, and effusion were noted. 

The January 2013 examiner found that the Veteran's knee disorder impacted his ability to work, and highlighted the fact that he could not stand for more than five minutes, could not climb more than two flights of stairs, and could not walk more than 150 feet.  The examiner also noted that the Veteran was diagnosed with a sprained anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) in January 2013, and stated that both conditions are common injuries associated with motorcycle accidents.  However, the examiner then asserted that it was unclear and would be pure speculation to determine if the sprained ACL and PCL were new diagnoses or if they were subclinical since the 1970 in-service motorcycle accident.  The examiner also pointed out that the Veteran had a history of gout. 

Following the January 2013 VA examination, the examiner was asked to provide an addendum opinion to clarify whether the range of motion changes, instability, and effusion noted in the January 2013 examination were new manifestations of the service-connected synovitis condition or were symptoms of a distinct condition unrelated to the right knee disorder.  The examiner found that the new symptoms were "more likely than not" related to a separate knee injury or arthritic changes in the knee.  In support thereof, the examiner referred to the past VA examinations which had relatively normal findings for the right knee, as well as the lack of complaints relating to the knee in VA treatment records prior to the January 2013 examination.  The examiner also discussed the possibility that the new symptoms were related to the Veteran's gout. 

The examiner then opined that the January 2013 examination findings were at "least as likely as not" the result of a new incident or condition that is unrelated to the service-connected right knee condition.  Although the examiner acknowledged that ACL and PCL sprains are common injuries resulting from motorcycle accidents, the examiner found it "highly unlikely" that the sprains would manifest suddenly after over forty years of not showing up on physical examinations of the knee.  The examiner instead found it "far more likely" that the new findings were caused by nonservice-connected gout or degenerative arthritis.  Furthermore, the examiner found that the noted instability was "less likely than not" related to the service-connected right knee disorder as it would have been discovered in the intervening 40 years, especially after the Veteran's 1987 meniscus surgery. 

During the March 2016 hearing before the Board, the Veteran testified that he had surgery in February 2016 to repair two torn meniscal ligaments from the back of the right knee, and that this surgery greatly improved his symptoms.  Prior to the surgery, the Veteran asserted that he had difficulty fully extending his right knee and experienced right knee instability. 

VA treatment records dated from January 2011 to October 2015 show no complaints relating to right knee pain until a February 2013 x-ray examination report, which found mild to moderate tricompartmental degenerative changes in the right knee most marked in the patellofemoral compartment.  A January 2104 x-ray examination report found evolving medial/patellofemoral degenerative joint disease.  Treatment records from February 2013 onward show continued complaints of right knee pain and treatment in the form of injections. 

Upon consideration of the evidence before it, the Board finds that the Veteran's right knee synovitis is characterized by no more than slight instability, which most nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  At the August 2009 VA examination, the Veteran reported instability, pain, and decreased mobility resulting from his right knee disorder.  Thereafter, at the February 2011 VA examination, the Veteran reported no pain or instability associated with his right knee and the examiner found no objective evidence of such.  On both examinations the Veteran did report a history of right knee instability.  Furthermore, on both examinations, the Veteran did not have any abnormal findings with regards to flexion or extension.  

The Board acknowledges that the disability picture reflected by the January 2013 VA examination is far more severe than that indicated by the previous VA examinations.  The instability, effusion, and limited range of motion reported in the  January 2013 VA examination would warrant a higher disability rating if these symptoms could be associated with the Veteran's service-connected disability, namely, his right knee synovitis.  However, as discussed by the January 2013 examiner in the corresponding opinion as well as the April 2013 addendum, it "was less likely than not" that the recently manifested symptoms were related to the Veteran's right knee synovitis.  Moreover, the examiner found that it was "far more likely" that the symptoms were manifestations of gout or degenerative arthritis, for which the Veteran is not service-connected.  The January 2013 VA examiner's opinion, supported by a thorough rationale that took into consideration the entire breadth of the Veteran's medical history, is more probative than the Veteran's assertions to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Veteran's statements are competent evidence to describe his symptoms of a right knee disorder, Layno v. Brown, 6 Vet. App. 465, 469 (1994), the record does not show that he has the medical training and experience necessary to render an opinion as to whether the more recent symptoms were related to his service-connected right knee synovitis.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the probative evidence shows that the Veteran's more recent symptoms of range of motion limitations, instability, and effusion are not related to the Veteran's service-connected synovitis, and are instead manifestations of unrelated right knee disorders.  

The evidence shows that the symptoms of the right knee synovitis reflect only slight impairment from subluxation or instability.  On the August 2009 examination, the Veteran reported instability, while on the February 2011 examination the Veteran reported no instability whatsoever.  There is no evidence in any VA treatment records of right knee instability.  The Board finds, therefore, that the evidence reflects only slight impairment of the right knee stemming from the service-connected synovitis, such that the Veteran does not warrant a disability rating in excess of 10 percent. 

The Board finds that during the pendency of the appeal the Veteran's service-connected right knee synovitis is manifested by symptoms that most closely correspond to a disability rating of 10 percent for slight impairment due to instability or recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Thus, the Veteran's claim for a disability rating in excess of 10 percent for his right knee disorder is denied.  

The Board has also considered whether extraschedular consideration is warranted for the Veteran's service connected right knee disorder, but finds that the disability picture for the Veteran's right knee disorder is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the Veteran's right knee synovitis is manifested by slight instability and pain.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020-5257; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Again, the Board has considered the benefit of the doubt doctrine but finds it inapplicable to this portion of the claim.  38 U.S.C.A. § 5107(b); Gilbert, at 56.

TDIU and Other Considerations

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Service connection is currently in effect for a low back disorder with a disability rating of 40 percent; 20 percent ratings for each lower extremity radiculopathy; a right knee disorder with a disability rating of 10 percent; tinnitus with a disability rating of 10 percent; a right leg scar with a disability rating of 10 percent; and bilateral sensorineural hearing loss with a noncompensable disability rating6.  The combined total rating for all of the Veteran's service-connected disabilities is 70 percent.  As one of the Veteran's disabilities, his low back disorder, is rated as 40 percent disabling, the Veteran's disabilities meet the schedular requirements for TDIU as of September 21, 2001.  However, the Veteran is still only entitled to TDIU if the evidence demonstrates that he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

Upon consideration of the evidence, and in recognition of the doctrine of benefit of the doubt, the Board finds that the Veteran is precluded from securing or following a substantially gainful employment by virtue of his service-connected disabilities.  The August 2009 examiner found that the Veteran's low back disorder resulted in limitations in sitting, standing, walking, lifting, driving, and activities of daily living.  As for his right knee pain, the examiner found that it impacted his ability to walk, drive, and carry out activities of daily living. The examiner opined that the Veteran is capable of doing employment where he can avoid sitting or standing more than fifteen minutes at a time, lifting more than thirty pounds, or driving a vehicle for more than thirty minutes at a time.  The February 2011 examiner, by contrast, found that the Veteran's service-connected disabilities would not limit his ability to do moderately heavy work or daily activities. 

In much the same vein, the January 2013 examiner opined that while the Veteran's service-connected disabilities prevented him performing physical labor, they do not preclude sedentary labor with appropriate breaks every thirty minutes as needed.  Specifically, the examiner found that as a result of his service-connected disabilities the Veteran could not stand for more than five minutes, could not sit for more than fifteen minutes, and could not lift more than ten pounds, could not bend, stoop, squat, or climb a ladder.  Furthermore, the examiner found that he could not climb more than two flights of stairs and could not walk more than 150 feet without stopping.  Finally, the examiner found that the Veteran's right leg scar did not cause any functional impairment.  

The Veteran has been unemployed since December 2008, and that he has asserted that he was removed from his former employment as a mechanic due to the limitations from his various service-connected disabilities.  Furthermore, an employment verification form dated in August 2010, from the Veteran's last employer, indicated that he was removed due to the fact that he was unable to perform his duties without assistance with respect to the moving or lifting of tools and equipment.  Although the February 2011 and January 2013 examiners found that the Veteran was not precluded from securing employment, sedentary or otherwise, by virtue of his service-connected disabilities, the balance the evidence demonstrates that the Veteran's service-connected disabilities limit his functioning to the point that he is precluded from securing substantially gainful employment.  Accordingly, the Board finds that TDIU is warranted. 


ORDER

A disability rating in excess of 60 percent for a low back disorder is denied. 

A disability rating in excess of 10 percent for a right knee disorder is denied. 

The appeal seeking entitlement to a disability rating in excess of 10 percent for a scar, residual of a right leg laceration, is dismissed.

The appeal seeking entitlement to a compensable disability rating for bilateral sensorineural hearing loss is dismissed. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


